Citation Nr: 1713897	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  06-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an increased disability rating for hypertension, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
In a statement received in October 2006, the Veteran revoked his Power of Attorney in favor of the Texas Veterans Commission.  See 38 C.F.R. § 20.607.  At this point, the Veteran has elected to proceed unrepresented.

By way of background, in a decision dated August 2008, the Board, in part, denied the Veteran's application to reopen a claim of entitlement to service connection for GERD.  The Board also denied the claim for an increased, compensable rating for hypertension. 

The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated January 2011, the Court vacated the Board's August 2008 decision and remanded the issues to the Board for consideration of additional issues. 

In July 2011, the Board reopened the Veteran's claims for entitlement to service connection for GERD, and remanded the issue of entitlement to service connection for GERD, and entitlement to an increased, compensable evaluation for service-connected hypertension for additional development.  

In June 2016, the Board remanded the claims for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the June 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In a subsequent October 2016 rating decision, the RO increased the disability rating for hypertension from a noncompensable rating to 10 percent, effective July 28, 2005.  The effective date is the date of application for increased rating.  See July 2005 VA Form 21-4138.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  Notably, the Veteran appealed this decision in a December 2016 VA Form 9.  Additionally, in an October 2010 supplemental statement of the case (SSOC), the RO continued the denial of entitlement to service connection for GERD.


FINDINGS OF FACT

1.  GERD was not caused by injury in service, and is not otherwise etiologically related to the Veteran's active service.

2.  The Veteran's diastolic pressure has not been predominantly 110 mm Hg or more and his systolic pressure has not been 200 mm Hg or more during the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for GERD have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a disability rating higher than 10 percent for hypertension have not been met for any period on appeal.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107, (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2005.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations as discussed further on in the decision.  

Pursuant the June 2016 Board remand, by a letter sent in July 2016, VA requested the that the Veteran identify outstanding VA or private treatment records relevant to his gastrointestinal disorder, and hypertension or hypertensive heart disease to specifically include records pertaining to treatment by the hospital in Henderson, Texas in January 2001, for gastrointestinal issues, an esophagogastroduodenoscopy (EGD) referred to in the January 2001 VA treatment records, a report of an electrocardiogram (EKG) completed in June 2010, and results of a stress test completed in March 2012, or to submit the enclosed VA Form 21-4142, Authorization to Discuss Information to the Department of Veterans Affairs, allowing VA to obtain the records on his behalf.  In August 2016, the Veteran submitted a statement in response to the July 2016 correspondence however did not provide the additional evidence requested or submit the authorization form allowing VA to obtain the records.  

In light of the foregoing, the Board finds that there is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.   Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to testify to factually observable injuries and treatment in service, the timing of the observable symptoms of his gastrointestinal problems, and receipt of medical treatment because these are observable by his own senses and within the realm of knowledge of a lay person.  Id.  These reports must be considered with the other evidence of record, including medical records during and after service.

Here, the first indication of clinical diagnosis for GERD is a September 2003 VA treatment record, which indicates the Veteran has GERD.  Thus, the requirement of current disability has been fulfilled.  In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that he has GERD for which he should be service-connected.  The evidence of record includes the Veteran's service treatment records, his VA and private treatment records, and July 2014 and September 2016 VA examination reports. 

The Veteran's service treatment records include a report of medical examination from September 1989, conducted prior to entrance into active service.  The report lists his abdomen and viscera as normal.  There is no notation of any disease, injury, defect or disorder related to GERD.  A September 1989 Report of Medical History indicates the Veteran denied having had frequent indigestion, stomach, liver, or intestinal trouble, gall bladder trouble or gallstones.  

Service treatment records document that the Veteran sought treatment for symptoms to include nausea and vomiting.  Specifically, service treatment records dated in July 1990 and August 1990 reflect the Veteran reported with complaints of nausea and vomiting.  The assessment was gastroenteritis associated with a virus.  A December 1990 service treatment record shows the Veteran presented with complaints of nausea, vomiting, and diarrhea.  An August 1993 service treatment record shows the Veteran presented with complaints of nausea, vomiting, light headedness, and diarrhea.  An October 1993 service treatment record shows the Veteran presented with complaints of vomiting, diarrhea, sinus congestion, and cough.  The assessment was URI (upper respiratory tract infection).  A November 1993 separation examination also shows a normal clinical evaluation of his abdomen and viscera and the November 1993 separation Report of Medical History reflects the Veteran denied frequent indigestion, stomach, liver, or intestinal trouble, gall bladder trouble or gallstones.  

Pertinent medical evidence of record includes private treatment records dated from September 1998 to June 2009, and VA treatment records dated from January 2003 to January 2016, which show that the Veteran sought treatment for abdominal pain and gastroenteritis.  

Specifically, a September 1998 private treatment record from the Good Shepherd Medical Center shows the Veteran presented with complaints of abdominal pain.  He was diagnosed with acute dyspepsia.  Thereafter, in October 1998 he had a negative abdominal sonography.  

Private treatment records from East Texas Gastroenterology Associates dated from October 1998 to December 1998 show the Veteran reported with complaints of abdominal pain.  He underwent gastric ulcer biopsy in October 1998 and was diagnosed with chronic active gastritis, moderate, with numerous organisms typical of Helicobacter pylori.

Private treatment records from Texas Health Arlington Memorial Hospital dated in June 2009 show the Veteran was treated for GERD with medication.

VA treatment records show the Veteran was admitted to the VA hospital on January 4, 2011 following transfer from a hospital in Henderson, Texas.  He was discharged on January 12, 2001 with diagnoses of upper gastrointestinal bleed, peptic ulcer disease, and helicobacter gastritis.  Treatment records during this time indicate that the Veteran had a history of peptic ulcer disease identified by EGD, several years prior.

A September 2003 VA treatment record notes the Veteran has GERD amongst other conditions, however the examination report indicates that he sought treatment for another condition other than GERD.  A subsequent October 2003 VA treatment record indicates the Veteran presented for a routine medical examination.  The examiner's assessment was GERD.  This is the first clinical diagnosis of GERD as shown by the medical evidence of record.

Thereafter, a November 2004 VA treatment record indicates the Veteran will resume omeprazole to treat GERD.  Records from 2005 and 2007 show continued treatment for GERD.  An October 2008 VA treatment record shows that the Veteran reported to the emergency room with complaints of stomach and back pain for the past two days.  The assessment was abdominal pain with positive Murphy's sign.  Computerized tomography (CT) of the abdomen identified normal amylase and lipase.  The examination report notes CT scan identified mild stranding, which was determined as unlikely to be pancreatitis.  He was treated with medication to include fluoroquinilone/flagyl.

In December 2010 the Veteran was seen in the GI clinic due to change in bowel habits.  He was diagnosed with several conditions to include GERD.  A January 2011 VA treatment record shows the Veteran again presented with complaints of change in bowel habits.  He was diagnosed with gastric ulcer and expected to complete an EGD 6 weeks thereafter but did not keep the appointment.

An August 2011 VA treatment record shows the Veteran underwent a biopsy and EGD of the abdomen to document healing of previously seen gastric ulcer, which identified a normal esophagus and no residual ulcer.  Additionally, biopsy was taken of his esophagus, stomach, and/or duodenum.  The result of the biopsy showed that Helicobacter pylori, the infection in his stomach, was not eradicated with treatment of antibiotics in January 2011; therefore, he would receive different antibiotics.  An October 2016 VA treatment record notes he had a normal EGD.

In July 2014 and September 2016, the Veteran was afforded VA esophageal conditions examinations to determine the etiology of GERD.  The July 2014 VA examination report indicates the VA examiner noted that the Veteran's service treatment records documented self-limited episodes of vomiting and nausea, characterized as gastroenteritis in 1990, and that these were attributed to viral illness, and possibly alcohol intoxication.  The remaining service treatment records were negative for additional reports of or treatment for gastrointestinal symptoms and the Veteran denied gastrointestinal issues on his November 1993 separation Report of Medical History.  The examiner found that the first documentation related to GERD or equivalent was reflected in VA medical records dated in 2001 when the Veteran was hospitalized and diagnosed with a bleeding ulcer and H pylori infection.  The examiner opined that the Veteran's in-service complaints were not consistent with GERD or gastric ulcer symptoms/history, and that since there was an 11 year interval between the gastroenteritis complaints and the GERD/ulcer episode, the Veteran's claimed gastrointestinal disorder, to include gastroesophageal reflux disease, was not at least as likely as not related to the treatments seen in the service treatment records from 1990.  

On examination in September 2016, the VA examiner noted that the Veteran was diagnosed with GERD in 2010.  Following examination of the Veteran and review of the claims file, the VA examiner opined that current GERD is a new and separate condition, which is not related to military service and the condition was less likely than not (less than 50 percent probability) incurred in or caused by an in service injury, event, or illness.  In so opining, the VA examiner acknowledged that the Veteran's service treatment records document treatment for nausea, secondary to viral illness as well as nausea and vomiting due to acute gastroenteritis; and also that post-service treatment records document a medical history for gastrointestinal problems.  Specifically, the examination report notes that in January 2001 the Veteran was transferred from a private hospital with an episode of hematemesis and large melanotic stools, where it was noted that he had a history of peptic ulcer disease by EGD several years prior.  

The examiner discussed EGD identified some duodenal erosions, multiple erosions in the duodenal, a normal stomach, and a normal esophagus, noting there was no source of upper GI bleed found.  The examiner also noted that while hospitalized at the VAMC in January 2001, the Veteran had another large melanotic stool, and another EGD was performed, which revealed submucosa hemorrhage in the stomach and a normal esophagus.  Biopsy of the stomach was consistent with Helicobacter pylori gastritis.  The examiner further discussed the August 2011 VA treatment record indicating an EGD which revealed normal findings of the esophagus and stomach, normal duodenum, and no residual ulcer however biopsy identified Helicobacter pylori.  The examiner also noted that a June 2009 private treatment record indicates the Veteran was hospitalized for gastrointestinal bleed and a December 2010 VA treatment record indicates GE reflux, noting the Veteran was not taking his medication.  The examiner opined that the Veteran's current GERD is a new and separate condition, which is not related to military service.  In so finding, the examiner explained that the report of history of peptic ulcer disease per EGD several years prior was based on speculation without any documented evidence.  Additionally, the examiner explained that GI bleed documented in 2001 and 2009, with diagnosis of Helicobacter pylori infection in 2001, January 2011, and August 2011, is more than likely the etiology of GI bleed.  The examiner observed that EGD findings in 2001 and 2011 showed no evidence of GE reflux noting that the medical evidence shows that reflux symptoms were reported by the Veteran if he did not take his medication.  

The examiner also noted that service treatment records document the Veteran was treated for nausea and vomiting related to gastroenteritis and viral infection with resolution and also that the November 1993 separation examination is devoid of abnormal gastrointestinal and esophageal condition.  The examiner concluded that the described evidence of record does not suggest a nexus linking GERD to military service and the condition is therefore less likely than not due to military service.

The Board acknowledges that the record comprises several statements from the Veteran concerning GERD but the Veteran's statements do not state a specific event or injury describing the basis of his claim for direct service connection.  However, in the Veteran's initial September 2003 claim for gastroenteritis, he wrote that he was treated in service for this condition, which sets forth the Veteran's contention that there is a relationship between his current GERD disability and treatment during military service.   

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

The Board acknowledges the Veteran's contentions that gastrointestinal problems treated during service are related to current diagnosis of GERD.  The Veteran is competent to report that he was treated for gastrointestinal problems in service.  However, the Veteran's contentions as to the etiology of his current GERD, diagnosed many years after service, is not competent evidence.  First, there is no indication that the Veteran has expertise in medical matters.  Second, whether gastrointestinal symptoms he experiences now are due to the same condition he had that gave rise to gastrointestinal symptoms during service is a complex question because it is well known that gastrointestinal symptoms may arise from different causes.  Moreover, the Veteran has been treated for and diagnosed with several disorders resulting in gastrointestinal symptoms, further complicating the nexus question.  As such the Veteran's nexus opinion is not competent evidence.  

The November 1993 report of medical history provides evidence of no GERD disability at the time of separation and no history of symptoms related to GERD.  The most probative evidence of record shows that the first competent diagnosis of GERD was in 2003, several years after separation from active service.  The second element of a service connection claim is not satisfied.  

There is no competent evidence linking the Veteran's initial development or diagnosis of GERD to active service.  See 38 C.F.R. § 3.303.  Following separation from service, the first medical evidence of gastrointestinal problems as noted by the evidence of record was in January 2001, and the first clinical indication noting diagnosis of GERD is reflected in a September 2003 VA treatment record, nearly 10 years following separation from military service.  Furthermore, the July 2014 and September 2016 VA examiners reviewed the overall clinical data and concluded that the Veteran's current GERD is unrelated to military service.  In support of this opinion, the examiners acknowledged the Veteran's in-service treatment for gastrointestinal problems.  Specifically, the September 2016 examiner opined that current GERD is a new and separate condition than that described in service treatment records documenting treatment for nausea and vomiting related to gastroenteritis and viral infection with resolution.  The July 2014 and September 2016 VA examiners opinions are entitled to significant probative weight because the examiners explained the reasons for their conclusions based on an accurate and comprehensive review of the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there is no contrary medical opinion in the evidence of record.

In conclusion, the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



III.  Hypertension - Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  
The Veteran filed a claim for increased rating for his hypertension disability that was received on July 28, 2005.  Therefore, the Board will consider whether an increased rating for the disability on appeal is warranted from July 28, 2004, one year prior to the receipt of the Veteran's claim for increased disability rating.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5110(b)(3) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").

The Veteran's hypertension is rated as 10 percent disabling under Diagnostic Code 7101, applicable to hypertensive vascular disease.  A 10 percent rating is warranted where the diastolic pressure is predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted where the diastolic pressure is predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted where the diastolic pressure is predominantly 120 or more, and a 60 percent rating is warranted where the diastolic pressure is predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Turning to the facts in this case, throughout the appeal period, as discussed in detail below, the Veteran's blood pressure readings were recorded on several occasions.  The pertinent evidence of records comprises the Veteran's VA and private treatment records, and the Veteran's statements.  Additionally, the Veteran was afforded several VA examinations during the course of the claim on appeal to determine the severity of his hypertension.  

During the appeal period, VA treatment records from Dallas VAMC and Shreveport VAMC show the Veteran reported elevated home blood pressure in the 140s and 200s.  See December 2008 and October 2016 Dallas VAMC treatment record.  However, despite the Veteran's reports, treatment records during the entire appeal period document an extensive number of blood pressure readings, and although elevated at times, the Veteran's diastolic pressure has not been predominantly 110 mm Hg or more and his systolic pressure has not been predominantly 200 mm Hg or more during the entire period on appeal.

The medical evidence confirms that the Veteran has been on medication continuously to control his blood pressure throughout the appeal period.  The record does not show that an increase occurred within the year prior to receipt of his claim for an increase.  

The Veteran is competent to report having higher blood pressure readings, and such statements are consistent with the objective medical evidence.  But to the extent that the Veteran asserts that a disability rating higher than 10 percent is warranted solely due to his elevated home blood pressure in the 140s and 200s, this is not consistent with the regulatory language.  Rather, an increased rating, higher than 10 percent for hypertension applies to "an individual with a history of diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more."  38 C.F.R. § 4.104, DC 7101 (emphasis added).  Therefore, a plain reading of this requirement for a higher rating requires that the Veteran have a history of diastolic pressure or systolic pressures that are "predominantly," or in other words, that are primarily 110 or more, or; 200 or more.  See Martinez v. McDonald, No. 13-2455, 2014 WL 4682068, at *3 (Vet. App. Sept. 22, 2014) (non-precedential case) (citing, generally, Middleton v. Shinseki, 727 F.3d 1172, 1176 (Fed. Cir. 2013) (rehearing and rehearing en banc denied 743 F.3d 1356), and Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997) ("To interpret a regulation we must look at its plain language and consider the terms in accordance with their common meaning.")).

In this regard, during the appeal period, on four occasions, treatment records document the Veteran's diastolic pressure was 110 mm Hg or more.  Specifically, an October 2005 private treatment record from C.K.C., MD, of Broadway Medical Clinic, shows that the Veteran was treated for hypertension.  His blood pressure was recorded as 160/110.  Additionally, Dr. C. drafted a note indicating the Veteran could return to work four days later due to hypertension.  Thereafter, a private treatment record dated in May 2006, from an unknown treatment center, submitted by the Veteran in October 2006, shows his blood pressure was 150/110.  Here, the Veteran sought treatment for a skin condition and sleeping problems - conditions unrelated to hypertension.  

Furthermore, an August 2011 VA treatment record shows the Veteran's blood pressure readings were 172/114, and after 20 minutes repeat reading was 158/111.  The Veteran was given clonidine and repeat reading 25 minutes afterward was 150/93 and 158/94.

Private treatment records from Texas Health Arlington Memorial Hospital dated in June 2009 show the Veteran was treated for a condition other than hypertension and at this time his blood pressure was described to be "low."

There are numerous blood pressure readings recorded during the appeal period since July 2004.  These medical records are more probative than the Veteran's reports, as they were contemporaneous to the actual blood pressure readings and the Veteran's reported symptoms; therefore for the reasons discussed below, the medical evidence outweighs the Veteran's lay reports.

For example, the evidence shows that the vast majority of his diastolic readings throughout the appeal period were below 100.  Specifically, VA treatment records dated from January 2004 to October 2016 show diastolic pressure below 100, with readings ranging from 55 to 98, and systolic pressures ranging from 169 to 172.  
Six separate readings in those months showed diastolic pressure 100 or more, and two readings in those months showed diastolic pressure 110 or more; and systolic pressures ranging from 112 to 172.  Specifically, a December 2006 VA treatment record shows diastolic pressure readings were 140/100; April 2012 reading was 169/100; December 2013 readings were 151/105 and 147/101; and February 2014 readings were 144/100 and 148/101.  An August 2011 VA treatment record shows diastolic pressure readings were 172/114 and 158/111.  The Veteran was noted to have elevated blood pressure that required continuous medication for control.

Specifically, VA treatment records show that the Veteran reported having ongoing problems with his blood pressure, which had been difficult to control.  Specifically, a December 2008 VA treatment record shows the Veteran reported home blood pressure readings recorded in the 140s.  However on examination blood pressure readings were recorded in the 70s.  The Veteran was prescribed Levitra to normalize blood pressure.  Additionally, during the appeal period, VA treatment records indicate the Veteran to be noncompliant with medication noting elevated blood sugars and hypertension not well controlled; but at other times controlled when the Veteran is compliant with medication management.  

VA provided several examinations during the course of the Veteran's claim and appeal.  A January 2006 hypertension examination report notes that the Veteran's hypertension was fairly well controlled on current medical regimen, with no history of significant complications.  On examination, blood pressure readings were 138/94, 140/90, and 136/94.  The examination report documents the VA examiner's detailed discussion and listing of recorded blood pressure readings as documented by the medical evidence of record.  Specifically, the examination report documents diastolic pressure was no more than 88 and systolic pressure no more than 171.  The examiner also noted that during this time, VA treatment records dated in January 2003 and September 2004 indicate the Veteran had been off medications previously prescribed or he was not taking his medications regularly.  See January 2006 Hypertension Examination Report; see also Dallas VAMC treatment records dated from January 2003 to October 2005. 

VA again examined the Veteran in January 2008 to determine the severity of his hypertension.  The examination report notes the Veteran continued taking medications to include Lisinopril, Felodipine, and Toprol to treat hypertension.  On examination, blood pressure readings in the right arm were 189/102, 185/98, and 174/93.  Blood pressure readings in the left arm were 190/102, and 172/100.  The examination report documents the examiner's discussion of blood pressure readings as documented by the medical evidence of record.  Specifically, diastolic pressure was no more than 82 and systolic pressure no more than 150.  See January 2006 Hypertension Examination Report; see also Dallas VAMC treatment May 2006 to November 2007.

A September 2012 Hypertension DBQ notes the Veteran's treatment plan includes taking continuous medication for hypertension to include Amlodipine Besylate and Lisinopril.  Blood pressure readings were140/88, 146/90, and 144/88.  The examiner opined that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.

VA again examined the Veteran in September 2016, pursuant to the Board's June 2016 Remand.  In that Remand, the Board directed that the examiner should opine as to whether the Veteran manifests hypertensive heart disease and, if so, to provide an evaluation of impairment due to hypertensive heart disease measured in terms of METs and measurement of left ventricular function by echocardiogram.  The Board directed the examiner should also address the June 2009, February 2012, and June 2010 EKG's and the results of a March 2012 stress test.  

The September 2016 examination report indicates the examiner reviewed the Veteran's claims file and that the Veteran's treatment plan included taking continuous medication for hypertension.  On examination there was no evidence of end organ damage such as retinopathy, neuropathy, and nephropathy.  Blood pressure readings were 170/90, 160/80, and 160/100.  The examiner opined that the Veteran's blood pressure readings were elevated and concluded that he had a history of a diastolic blood pressure elevation to predominantly 100 or more, which as indicated by the objective medical record.  Specifically, on one occasion in August 2011, diastolic pressure was 110 mm Hg or more.  See August 2011 Dallas VA treatment record.  

The preponderance of evidence shows that the Veteran's hypertension has not approximated the criteria for a higher disability rating greater than 10 percent during the course of his claim and appeal.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the vast majority of the Veteran's diastolic readings, both with or without the use of medications, and throughout the appeal period (since 2004), have been below 100, with the exception of four readings documented in the October 2005 and May 2006 private treatment records, as well as the August 2011 VA treatment record.  The September 2012 VA examiner also noted that there was no history of diastolic readings that were predominantly 100 or more.  On the contrary, the September 2016 VA examiner opined that the Veteran's blood pressure readings were elevated and concluded that he had a history of a diastolic blood pressure elevation to predominantly 100 or more.  Indeed, the medical evidence of record shows his blood pressure readings fluctuate, and he requires medication to control the elevated readings, otherwise his symptomatology has been relatively stable, as the medical findings indicate when the Veteran is compliant with his medication regimen, and significantly, any changes in blood pressure were not sufficient for a different rating.  

The blood pressure readings of record and the multiple VA examination reports provide probative evidence against the Veteran's claim.  As discussed above, during the appeal period, at its most severe, his systolic pressure reached 172mm according to the August 2011 VA treatment record, and his diastolic pressure reached 114mm and repeat pressure was 111mm.  Moments thereafter, following medication, blood pressure readings were stabilized and recorded as 158/94 and 150/93.  However, the medical evidence of record does not show that at any point during the appeal period his diastolic pressure readings were predominantly 110mm or more; or a systolic pressure predominantly 200mm.  

The Board acknowledges the Veteran's reports of elevated home blood pressure readings in which he described in the 140s and 200s and his difficulty with controlling his blood pressure.  The Veteran is competent to report the medications that he takes and observable symptoms, such as blood pressure readings taken at home and reported to him by a health care professional.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is not competent to determine his own blood pressure readings because this measurement requires specialized equipment which he did not state that he possesses, and depending on the type of equipment used, specialized experience is needed to interpret the readings, including consideration of the conditions under which the measurements were taken and the calibration of the equipment used to take the measurements.  Therefore, he is not competent to state that his hypertension meets the criteria for a 20 percent rating.  

The objective medical evidence of record is more probative than the Veteran's lay assertions.  As the only medical opinions to specifically address the question as to whether diastolic pressure is predominantly 110 or more, or; systolic pressure predominantly 200 or more indicated that the Veteran's diastolic pressure was not predominantly 110mm or morem and his systolic pressure was never 200mm or more during the appeal period, which is also consistent with the vast majority of the separate blood pressure readings recorded in the medical evidence of record.  The weight of the evidence is against a finding that the Veteran's hypertension meets the criteria for a 20 percent rating.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's hypertension does not more closely approximate a 20 percent rating under the applicable Diagnostic Code during the appeal period.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2014).  Because the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  

In this regard, Note (3) to Diagnostic Code 7101 provides that hypertension is evaluated separately from hypertensive heart disease and other types of heart disease (under Diagnostic Code 7101).  

In the June 2016 Remand, the Board determined that the September 2012 VA heart condition examination report was incomplete in that the physical examination portion of the examination report was not completed, however the examiner concluded that the Veteran did not have a heart disorder.  Pursuant to the Board's June 2016 remand, the Board directed that the examiner should opine as to whether the Veteran has hypertensive heart disease and, if so, an evaluation of impairment due to hypertensive heart disease measured in terms of METs and measurement of left ventricular function by echocardiogram.

The September 2012 heart condition DBQ shows the VA examiner reviewed the claims file and following examination opined that the Veteran did not currently have a heart condition.  In September 2016, the Veteran was afforded another VA heart examination.  The examination report indicates the examiner reviewed the claims file.  Following examination, the examiner opined that the Veteran did not have and had never been diagnosed with a heart condition.  In so finding, the examiner explained that there is no evidence of hypertensive heart disease as evidenced by a normal echocardiogram performed in April 2012 and Cardiolite stress tests which identified normal METs and no evidence of ischemia and no wall motion abnormalities.  The examination report indicates stress test identified left ventricular ejection fraction of 65 percent and 50 to 55 percent on echocardiogram.  The examiner further explained that:

EKG dated 6/14/2009 which shows sinus tachycardia with premature ventricular contraction is changes consistent with hypotension secondary to GI bleed.  EKG dated 6/28/2010 reveals sinus tachycardia 102 bpm and no evidence of hypertensive heart disease.  EKG dated 2/24/2012 revealed sinus tachycardia, 103 beats per minutes, no evidence of hypertensive heart disease, no significant changes found compared to previous EKG of 6/28/2010.  Sinus tachycardia is usually a response to normal physiological situations, such as exercise and increased sympathetic tone with increased catecholamine release-stress, fright, flight, anger.  Hypertension is not a known cause of sinus tachycardia.  The majority of evidence does not suggest any evidence of hypertensive heart disease.

In so finding, the examiner concluded that the condition is less likely than not due to the Veteran's service connected hypertension.  As such, there is no evidence of hypertensive heart disease and no medical opinion to the contrary.  Accordingly, a separate finding for hypertensive heart disease and other types of heart disease under Diagnostic Code 7101 is not applicable.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans hypertension are addressed by criteria found in the rating schedule.  Specifically, the Veteran's diastolic pressure has not been predominantly 110 mm Hg or more and his systolic pressure has not been 200 mm Hg or more during the entire period on appeal.  There are no other "symptoms" competently attributed to his hypertension.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has three other service-connected disabilities, tinea versicolor and pseudofolliculitis barbae rated as 60 disabling, hallus valgus of the right foot rated as 10 percent disabling, and hallux valgus of the left foot rated as 10 percent disabling.  There is no collective effect of his other service connected disability that makes his disability picture an exceptional or unusual one with regard to his hypertension.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to an increased rating for hypertension in excess of 10 percent is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


